Citation Nr: 1231718	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of severance of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection.

2.  Entitlement to an initial compensable disability rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection. 


REPRESENTATION

Veteran represented by:	James P. Coletta, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1994 to July 1994 and June 2002 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, assigning a noncompensable evaluation effective December 2, 2005; and denied service connection for depression, atypical anxiety disorder with histrionic features, arthritis/tendonitis of the neck, left and right foot, left and right hip, left and right wrist, left and right hand, left and right knee, and left and right shoulder, and a back condition to include arthritis and tendonitis; and an October 2009 rating decision from the VA RO in Pittsburgh, Pennsylvania, which severed service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, effective January 1, 2010.  In December 2006, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his eye disability and subsequently perfected this appeal in May 2007.  In January 2010, he submitted an NOD with the severance of service connection and subsequently perfected that appeal in April 2010.  His case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2011, the Board remanded the Veteran's claims of entitlement to restoration of service connection and a compensable initial evaluation for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, to the RO to schedule a hearing before the Board.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded a hearing before the Board in March 2011, as noted above.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issue of entitlement to an initial compensable disability rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the Huntington RO granted entitlement to service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, evaluated as noncompensable effective December 2, 2005, based on a finding that the Veteran had undergone surgery for a congenital condition in service.

2.  In a December 2008 rating decision, the Pittsburgh RO proposed to sever service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection; this proposal was based on a finding that the Veteran had been erroneously granted service connection for congenital exotropia.

3.  In an October 2009 rating decision, the Pittsburgh RO severed service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, effective January 1, 2010.

4.  The evidence of record does not show that the grant of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, was clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the severance of service connection was not in accordance with law, the criteria for restoration of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, from January 1, 2010, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for restoration of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, is being granted herein, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran contends that the severance of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, was improper.  Specifically, he asserts that the evidence is, at minimum, debatable as to whether his exotropia is congenital.  Therefore, he believes that the restoration of service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Mere congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. § 4.9 (2011).  The validity of this exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury, has been upheld by the United States Court of Appeals for Veterans Claims (Court).  See Winn v. Brown, 8 Vet. App. 510 (1996). 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth, 20 Vet. App. at 487; Damrel, supra; Russell, supra.

In Stallworth, the Court recognized that 38 C.F.R. § 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  See Stallworth, 20 Vet. App. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth, 20 Vet. App. at 488. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.

Thus, to warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome.  The current evidence of record must establish that a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra; Allen, supra.

As noted above, the Huntington RO granted service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, in an October 2006 rating decision.  In the decision, the RO noted that the Veteran's condition was congenital, but granted service connection based "solely on the fact that [he] had surgery for a congenital condition while on active duty."

At the time of the October 2006 rating decision, the evidence included the Veteran's service treatment records and an April 2006 VA examination.  The April 2006 examiner indicated that the Veteran experienced discomfort in and around his eyes secondary to his in-service surgery and that, in the absence of pre-service medical records, it was not possible to determine the onset of the Veteran's exotropia.

In December 2008, the Pittsburgh RO proposed to sever service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, on the basis that the grant of service connection was clearly and unmistakably erroneous.  Specifically, the RO stated that the Veteran's exotropia was a congenital condition and there was no medical evidence of aggravation beyond normal progression while in service.  As the Veteran's eye condition was congenital and not aggravated by service, the RO determined that the grant of service connection constituted a clear and unmistakable error.  

In February 2009, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days to respond, as required under 38 C.F.R. § 3.105(d).  In an October 2009 rating decision, the Pittsburgh RO formally severed service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, effective January 1, 2010.

At the time of the October 2009 rating decision, the evidence included the Veteran's service treatment records, April 2006 and October 2009 VA examination reports, and private and VA treatment records.  The October 2009 VA examiner indicated that he was unable to determine whether the Veteran's in-service eye surgery caused his current eye problems.

Subsequent to the RO's October 2009 rating decision and prior to the Board's adjudication, the Veteran submitted additional letters from his private healthcare providers.  A September 2008 letter from a private optometrist, D. P. A., D.O. indicated that the Veteran's exotropia was most likely not acquired, but congenital.  A February 2010 letter from a private physician, J. C. P., M.D., indicated that the Veteran had exotropia prior to enlistment, but that it worsened during his service.  Conversely, a November 2009 letter from a private physician, R. B. K., M.D., indicated that his lazy eye occurred in the Army.  Finally, a June 2011 letter from a private optometrist, N. M. E., O.D., questioned the prior healthcare providers' diagnoses of congenital exotropia without reviewing ophthalmic records from early childhood and stated with a reasonable degree of medical certainty that, given that the Veteran was not diagnosed with exotropia at entrance or prior to that time, his exotropia was acquired, not congenital.  The Veteran also submitted statements from his mother and sister indicating that they did not witness any deviation of the Veteran's eyes prior to his military service.

At the outset, the Board notes that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  As such, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As discussed above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d) (2011).  To support such a finding in this case, the evidence must be undebatable that the Veteran's exotropia was a mere congenital defect.

The evidence is simply not undebatable as to whether the Veteran's exotropia is a mere congenital defect.  As shown above, the medical evidence is divided on whether the Veteran's exotropia is congenital or acquired.  Significantly, the Veteran has submitted a competent medical opinion stating that his exotropia is acquired and credible and competent lay statements from his mother and sister indicating that he did not exhibit deviation of the eyes from childhood.  Furthermore, the April 2006 VA examiner conceded that it was not possible to determine the onset of the Veteran's exotropia.  In light of the competent and credible statements that the Veteran's exotropia may not be congenital and may not have preceded service, the Board simply cannot find that the evidence is undebatable.  While the evidence also includes medical opinions indicating that the Veteran's exotropia is congenital, this conclusion is not undebatable.  Rather, there is medical and lay evidence both for and against a finding that the Veteran's exotropia is congenital.  As such, the Board finds that the October 2006 rating decision granting service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, did not constitute CUE.  Accordingly, severance of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, on the basis of CUE, was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303 (2011).  Thus, the claim to restore service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, is granted.


ORDER

The severance of service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, was improper, and restoration of service connection, effective January 1, 2010, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of his claim of entitlement to a compensable initial rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection.

There is some evidence that the Veteran's eye symptoms may have worsened since his most recent VA examination in October 2009.  Specifically, following the October 1, 2009 VA examination, the Veteran had eye muscle surgery on October 28, 2009.  As the need for surgery potentially indicates a worsening of symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's residuals of exotropia at distance and near, status post bilateral lateral rectus resection.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to a compensable initial rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his residuals of exotropia at distance and near, status post bilateral lateral rectus resection.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner should specifically indicate which of the Veteran's complaints, including headaches, are residuals of his exotropia.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to a compensable initial rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


